 ODD FELLOWS REBEKAH HOMEGrand Lodge of Ohio, Independent Order of OddFellows d/b/a Odd Fellows Rebekah Home andNational Union of Hospital & Nursing HomeEmployees, Local 1199H, Retail, Wholesale andDepartment Store Union, AFL-CIO. Case 9-CA-10079October 31, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn October 21, 1976, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled a brief in answer to the General Counsel'sexceptions and in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.On March 29, 1973, following a secret-ballotelection, the Union was certified by the NationalLabor Relations Board as the exclusive collective-bargaining representative of a unit of Respondent'semployees. In April 1973, Respondent and the Unionentered into a collective-bargaining agreement effec-tive from April 24, 1973, to April 24, 1976. By letterdated January 12, 1976, the Union advised Respon-dent of its intention "to negotiate a new agreement"and requested a meeting as soon as possible.Respondent acknowledged receipt of this letter and,thereafter, by letter dated February 11, 1976, advisedthe Union that it had a "sincere and good faith doubtthat Local 1199H ...represents a majority of theemployees in the bargaining unit ...[and that it]cannot and will not negotiate with the representa-tives of Local 1199H ...unless and until suchmajority status is established."The complaint alleges that Respondent violatedSection 8(a)(5) of the Act by its withdrawal ofrecognition of and its refusal to bargain with theUnion. Respondent's claim of a good-faith doubt asto the Union's continued majority status is based onits contention that prior to Respondent's refusal toI The Administrative Law Judge concluded that on the record beforehim he could not find that the Union did not in fact enjoy majority status onFebruary iI.233 NLRB No. 32bargain more than 50 percent of its employees hadexpressed their dissatisfaction with the Union tovarious supervisory and managerial personnel. TheAdministrative Law Judge agreed with Respondentand dismissed the complaint in its entirety for thereasons stated. We find merit in the GeneralCounsel's exceptions to the Administrative LawJudge's findings and conclusions.Since the Union was the certified bargaining agentand a collective-bargaining agreement was in effectat the time of Respondent's refusal to negotiate anew contract, there was a presumption that theUnion's majority status would continue followingexpiration of the contract and the burden was onRespondent to show that the Union in fact no longerenjoyed majority status' or that Respondent had areasonable doubt based on objective considerationsthat the Union retained its majority status as ofFebruary 11, 1976.2 In support of its position that itsdecision to withdraw recognition as of April 24 wasbased on such reasonable doubt, Respondent reliedon (1) employee turnover; (2) less than a majority ofemployees on checkoff; (3) low level of unionactivity; (4) union organizational efforts to secure amajority; (5) the overt sentiments of employees; and(6) the report of antiunion sentiments to supervisoryand management officials.The Administrative Law Judge correctly rejectedRespondent's reliance on such factors as less than amajority of employees on checkoff, low level ofunion activity during the latter part of the contractterm, and increased union activity just prior to thecontract renewal date. It is well established thatemployee membership or financial support of anincumbent union does not reflect or establish thenumber of employees who desire representation bythat union.3The level of union activity similarlycannot be used as a measure of union support amongunit employees.However, we find that the Administrative LawJudge erred in his conclusion that employee turn-over, overt antiunion activity on the part of someemployees, and statements of antiunion sentimentmade to supervisors support Respondent's claim of areasonable doubt as to the Union's continuedmajority support.Employee turnover has been held not to justify abelief that a union has lost its majority status becauseit is assumed, absent evidence to the contrary, that2 Dalewood Rehabilitation Hospital, Inc., d/b/a Golden Stare HabilitationConvalescent Center, 224 NLRB 1618(1976).3 Id. at 1619.143 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew hires will support the union in the same ratio asthose they have replaced.4The facts before us showthat as of February 11, 1976, the critical date herein,there were 99 employees on the payroll, approxi-mately 73 of whom had been hired since the Union'scertification. The record also shows that unionmembership is voluntary on the part of newemployees, requiring only maintenance of member-ship for those who choose to become and remainmembers after the first 60 days of their employment.Notwithstanding an employee turnover of approxi-mately 75 percent, and notwithstanding the fact thatunion membership and dues checkoff were purelyvoluntary for new employees, as of February I 1,1976, the day Respondent withdrew recognition fromthe Union, 41 of the 73 employees hired since theelection had executed dues-checkoff authorizations.From this, it appears that a clear majority of thepostcertification hires not only wanted union repre-sentation but were willing voluntarily to contributefinancial support to the Union. Thus, employeeturnover not only was not a factor supportingRespondent's claim of loss of majority, but, to thecontrary, the conduct of the new employees stronglyindicates that the Union continued to enjoy majoritystatus.The overt antiunion activities put forth by Respon-dent as another "objective" consideration consistedof a campaign by two employees against continuedrepresentation by the Union. Their campaign basi-cally consisted of circulating antiunion flyers whichthey had prepared and duplicated. As a result of thiscampaign and a countercampaign by union support-ers, sentiments of some of the employees becamepolarized. Respondent's supervisors tended to cate-gorize employee groupings as either being for oragainst the Union, and, from their observations, theyconcluded that a substantial number of employeesopposed the Union. In the absence of any evidenceas to how the supervisors were able to distinguishbetween prounion and antiunion employees, it isclear that the supervisors' observations of employeegroups and their assumptions of antiunion attitudesbased on these observations do not provide objectivegrounds for believing that majority union supporthad been dissipated.With regard to expressions of antiunion sentimentsby employees to supervisory and managementofficials, it is clear that Respondent's representativesassumed employees had expressed sentiments to theeffect that they no longer desired to be represented4 King Radio Corporation, 208 NLRB 578, 583 (1974).5 The Administrative Law Judge concluded that of the 99 employees inthe unit 56 of them (including the 10 employees listed above) had in one wayor another indicated to Respondent's supervisory staff that they did notwant the Union to represent them. Although the testimony regarding theby the Union on the basis of statements that had nosuch import. It is well established that to support areasonable doubt of union majority support employ-ee expressions of antiunion sentiment must havebeen made prior to the employer's withdrawal ofrecognition and must convey an intent not to berepresented by the union as distinguished from adesire not to become members for any of a numberof reasons or an inability or unwillingness to paydues. Nevertheless, Respondent attempts to supportits refusal to bargain by evidence of employees'statements which either do not manifest a desire notto be represented by the Union, or were made afterFebruary 11, 1976.Carl Moot stated that he did not feel he needed tobe a member because he already was a member of aUAW union and had a withdrawal card from thatunion. This statement obviously does not establishthat Moot did not want the Union to represent him.Laura Lovelace and Otho Sheets both expressed theview that they did not want to belong to the Unionbecause they were social security annuitants and didnot see how the Union could help them. The cost ofunion membership may be a significant factor toemployees of limited earnings, but their expressionsdo not support the conclusion that they did notdesire to be represented by the Union with respect toworking conditions in which they were concerned.Joyce Fahl had been the union steward at theHome. Whatever weight might otherwise be given toher expressions of frustration over the Union'sinability to achieve certain goals, it is clear that shedid not resign her position as union steward until lateMarch 1976, more than a month after Respondentwithdrew recognition.Employees Gallagher, Karen Palmer, and Pinker-man did not make known their sentiments until afterFebruary 11, 1976, and, accordingly, cannot be reliedupon by Respondent to support its doubt as of thatdate.Employees Crippen, May, and Preston did nottestify, but the testimony of Respondent's supervisorsfails to support the contention that any expressionsby them of their sentiments were made prior toFebruary 11, 1976.Accordingly, Respondent did not have expressionsof antiunion sentiment from a sufficient number ofemployees5to support a reasonable doubt that amajority of the employees desired to be representedby the Union. Thus, although the evidence showsthat there were some employees opposed to contin-substance and timing of expressions of sentiment of several other employeesis vague and ambiguous, acceptance of Respondent's factual assertions as toeach of the remaining employees establishes that Respondent, at most, hadexpressions of antiunion sentiment from only 46 employees, less than amajority of the employees in the unit.144 ODD FELLOWS REBEKAH HOMEued representation by the Union while others hadexpressed dissatisfaction with the Union, taking therecord evidence as a whole, we conclude thatRespondent did not have a reasonable doubt, basedon objective considerations, that a majority of theunit employees wanted the Union to represent them.6Accordingly, we find that Respondent's withdrawalof recognition and its refusal to bargain violatedSection 8(a)(5) of the Act, and we will orderRespondent to recognize and, upon request, bargainwith the Union as exclusive representative of theemployees in the appropriate unit.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Grand Lodge of Ohio, Independent Order of OddFellows d/b/a Odd Fellows Rebekah Home, Spring-field, Ohio, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain with National Union ofHospital & Nursing Home Employees, Local 1199H,Retail, Wholesale and Department Store Union,AFL-CIO, as the exclusive representative of thefollowing appropriate bargaining unit:All employees of the Employer employed at theOdd Fellows Rebekah Home facility in Spring-field, Ohio, but excluding all registered nurses, alllicensed practical nurses, individuals who performservices on a contract basis, guards, professionalemployees, and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Recognize and, upon request, bargain collec-tively with National Union of Hospital & NursingHome Employees, Local 1199H, Retail, Wholesaleand Department Store Union, AFL-CIO, as theexclusive representative of all employees in theappropriate unit, described above, with regard torates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Post at its Springfield, Ohio, facility copies ofthe attached notice marked "Appendix."7Copies ofsaid notice, on forms provided by the RegionalDirector for Region '9, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.6 Member Murphy agrees with the conclusion reached herein but doesnot rely on the absence of antiunion expressions by a majority of theemployees, as her colleagues do. This has not been required in any case inthe past. No rational basis appears for concluding that such expressions by46 of the 99 in this unit warrants Respondent's asserted good-faith doubt ofcontinuing majority status; for if46 were sufficient, what of 45 or 44? This-plus the fact that the Administrative Law Judge's credibility resolutionsseem extremely doubtful-leads her to concur in the result on the factsherein rather than on the number of employees involved.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with NationalUnion of Hospital & Nursing Home Employees,Local 1199H, Retail, Wholesale and DepartmentStore Union, AFL-CIO, as the exclusive repre-sentative of employees in the following appropri-ate bargaining unit:All of our employees employed at the OddFellows Rebekah Home facility in Spring-field, Ohio, but excluding all registerednurses, all licensed practical nurses, individ-uals who perform services on a contractbasis, guards, professional employees, andsupervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL recognize and, upon request, bargaincollectively with the aforesaid Union as theexclusive representative of all employees in theappropriate unit, described above, with regard torates of pay, wages, hours of employment, andother terms and conditions of employment, and,145 DECISIONS OF NATIONAL LABOR RELATIONS BOARDif an understanding is reached, embody suchunderstanding in a signed agreement.GRAND LODGE OF OHIO,INDEPENDENT ORDER OFODD FELLOWS D/B/AODD FELLOWS REBEKAHHOMEDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This casewas heard before me in Springfield, Ohio, on June 30 andJuly 1, 6, 7, and 8, 1976, upon a complaint issued by theRegional Director for Region 9 of the National LaborRelations Board on April 12, 1976, pursuant to a chargefiled by National Union of Hospital & Nursing HomeEmployees, Local 1199H, Retail, Wholesale and Depart-ment Store Union, AFL-CIO, herein called the Union, onFebruary 23, 1976, and an answer timely filed by GrandLodge of Ohio, Independent Order of Odd Fellows d/b/aOdd Fellows Rebekah Home, herein variously called theRespondent, the Employer, and the Home. The complaintalleges a violation of Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, hereinafter referred toas the Act, by the Respondent by refusing to bargain withthe Union. The Respondent's answer denies the commis-sion of any unfair labor practices, and affirmativelycontends that the Respondent has had, at all timesmaterial, a good-faith doubt that the Union represents anuncoerced majority of its employees in the appropriatebargaining unit alleged by the complaint and admitted bythe Respondent.Upon the entire record,' including my observation of thedemeanor and testimony of the witnesses and the logicalconsistency and inherent probability thereof, and after dueconsideration of the briefs filed by the General Counseland the Respondent, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, the Respondent admits, and I findthat the Respondent is an Ohio not-for-profit corporationengaged in the operation of a rest home and nursing centerin Springfield, Ohio; that during the past year, a represen-tative period, the Respondent received gross revenues inexcess of $100,000 and purchased goods and supplies valuein excess of $3,000 from suppliers located in Ohio who inturn received said goods and supplies directly from pointslocated outside the State of Ohio; and that the Respondentis now and has been, at all times material, an employerengaged in commerce within the meaning of the Act.1 After the close of the hearing, the Respondent filed a motion datedAugust 23, 1976, to correct the transcript of the record. The GeneralCounsel having stated he has no objection thereto, and as the correctionsrelate to minor errors and accord with my own recollection, the motion tocorrect is hereby granted. The transcript contains numerous other omissionsand grammatical and spelling errors which I do not deem sufficientlymaterial to warrant correction, and which should appear obvious to anyreviewing authority.11. LABOR ORGANIZATIONThe Union is now, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.III. SUPERVISORSOn the basis of the pleadings, stipulations by the parties,posttrial briefs, and the record as a whole, I find that thefollowing named individuals occupied the positions setforth after their names and were supervisors within themeaning of Section 2(11) of the Act at all times material tothe issues at bar: 2Mae R. StampsGeorge A. CumminsDonella ElyDortha MarshJames MorrisElsie ParkerArmor LeachJean OwensAdministratorAssistant AdministratorDirector of Food ServiceDirector of NursingSupervisor of MaintenanceSupervisor of HousekeepingLaundry SupervisorNight Charge NurseIV. THE UNFAIR LABOR PRACTICESA. BackgroundThe background facts are not in dispute and thisrecitation thereof is derived from the pleadings andstipulations of the parties. The Union was certified by theNational Labor Relations Board, hereinafter referred to asthe Board, on March 29, 1973, as the exclusive collective-bargaining representative of the Respondent's employeesin an appropriate bargaining unit consisting of "Allemployees of the [Respondent] employed at the OddFellows Rebekah Home facility in Springfield, Ohio, butexcluding all registered nurses, all licensed practical nurses,individuals who perform services on a contract basis,guards, professional employees and supervisors as definedin the Act," subsequent to a Board-conducted electionwherein 57 employees voted for the Union, 16 votedagainst the Union, 2 were challenged, and there was I voidballot. Following certification, the Respondent and theUnion negotiated and executed a collective-bargainingagreement covering the employees in the aforesaid unit,effective from 7 a.m., April 24, 1973, until 7 a.m., April 24,1976. By letter of January 12, 1976,3 the Union requestedthe Respondent to meet as soon as possible and negotiate anew agreement. The Respondent, by counsel, acknowl-edged receipt of the January 12 letter, by a reply letterdated January 22. Thereafter, by letter of February 11, theRespondent advised the Union (1) that it had a "sincereand good faith doubt" that the Union represented amajority of the unit employees; (2) that Respondent couldnot and would not negotiate with the Union unless and2 I find that Bonnie Beck is an office clerical employee occupying theposition Jf resident's account secretary who had been instructed to reporton daily happenings in the Home, although not specifically instructed toreport on union sentiments of employees.3 All dates hereinafter occurred in 1976 unless specifically notedotherwise.146 ODD FELLOWS REBEKAH HOMEuntil the Union established its majority status; (3) thatRespondent had filed a petition on February II, with theBoard's Regional Office seeking an election in which theUnion's majority status could be established; and (4) thatthe Respondent was terminating the existing collective-bargaining agreement effective 7 a.m., April 24. The sameday, February 11, the Respondent submitted a petition forelection to the Regional Office which was duly docketed asCase 9-RM-749. The unfair labor practice charge in theinstant case was filed February 23. Complaint issued, asnoted above, on April 12, and the Regional Director then,on April 13, dismissed the petition in Case 9-RM-749. OnApril 22, the Respondent filed a request for review of thedismissal of the petition with the Board in Washington,D.C. On May 24, the Board issued a ruling on administra-tive action affirming the dismissal of the petition, subject toits reinstatement, if appropriate, upon disposition of thecase at bar.B. Basic Findings of FactThe collective-bargaining agreement expiring April 24,provides, in pertinent part, that union membership is notcompulsory, but that employees who do become membersmust maintain that membership for the duration of thecontract, subject to a right to withdraw from membershipduring the 60 calendar days following the effective date orexecution date of the contract, whichever is the later.Withdrawal from membership is accomplished by sendinga certified letter to both the Union and the Employerduring the 60-day period provided. The contract alsoprovides for voluntary checkoff of union dues upon receiptof an employee's written request therefor. The parties, bystipulation, submitted a joint exhibit showing that onFebruary I I, there were 99 employees in the unit, of whom54 were listed as having their union dues checked off.Additionally, Union Steward Rice testified that in July orAugust 1975 she turned in 3 checkoff authorizations forPowell, Mendoza, and Cave which have never been giveneffect by the Respondent. Cave has since, on January 21,submitted a written request to the Employer that her namebe immediately removed from the union rolls. Similarly,North, Ware, Swisshelm, Petrey, Adkins, John Palmer, andLinda Parish submitted written withdrawal requests to theEmployer prior to February 11.4It thus appears, assumingarguendo that Rice is credible regarding the three checkoffauthorizations she claims to have submitted, that as ofFebruary 11, no more than 49 employees voluntarilyremained on checkoff. The exhibit further shows that 75 ofthe 99 employees were hired subsequent to the Board-conducted election which preceded the Union's certifica-tion.I4 refused to permit the Respondent to introduce written requests byemployees to withdraw from the Union postdating February 11 (whichRespondent refers to as part of its "showing of interest") because the refusalto bargain admittedly commenced on February II and any good-faithdoubt of majority warranting the Respondent's February II action mustnecessanly rest on events prior to February I I. The Respondent furtherexcepts to the fact that I consistently sustained objections to Respondent'squestions of employees regarding their "support" of the Union. I did in factdo so, although the question was more often put in the form of an inquiryinto employees' subjective "desires," and I made it plain to Respondent thatThe General Counsel called only one witness, UnionSteward Rice, who testified that in July or August 1975, shehad turned over dues deduction authorizations signed byemployees Margaret Powell, Lolita Mendoza, and JaniceCave to the company bookkeeper, but that no dues werewithheld from their wages, and that although she gets suchauthorizations from some probationary employees she doesnot submit them until they have completed their probation-ary period. Union Area Director Jones was called as anadverse witness by the Respondent and conceded that theonly physical evidence of union majority he has, other thansome oral statements of support from some unspecifiednumber of employees whose identity he did not know,consists of the dues-checkoff records. I do not credit hisassertion of oral statements of support from employeesbecause he first refused to name them, thereby clearlyimplying he knew their names, and then, after beingdirected to do so, testified that he knew no such names andadmitted he knows no names of employees other thanthose on checkoff.The Respondent proffered testimony from 54 witnesses,including 45 unit employees, regarding statements made by57 unit employees5to managerial and supervisory person-nel, in the presence of such persons, or in the presence ofResident's Account Secretary Beck who reported theemployees' statements to Administrator Stamps and/orAssistant Administrator Cummins as they occurred. Theoverwhelming majority of these employee statements weremade in December 1975 or January and all were ultimatelyreported to Stamps by her subordinate supervisors andBeck. An explanation for the timing of most of thesestatements by employees may be found in the fact thatduring at least the months of January and February therewas considerable active antagonism between employeeswho supported the Union and those who did not. Thegenesis of this antagonism is somewhat obscure, although itwas clearly exacerbated by the posting of prounion posters,presumably by union supporters, and antiunion posterswhich were prepared and posted primarily by employeesCarolyn Adkins and Linda Farish. It appears, according toAdkins, whom I credit on this point, that the Unioncommenced putting up posters urging employees tosupport it as part of a general campaign to revitalize itssupport among the employees in late December 1975 orearly January, and that Adkins and Linda Farish preparedand posted the notices urging employees not to support theUnion sometime during the first 2 weeks in January.Further fuel was added to the fire of intramural dissensionby prounion employees reporting antiunion employees'work deficiencies to supervisors, and vice versa. Addition-ally, there were reports and rumors circulating among theemployees of coercive and threatening acts perpetrated byunion adherents. Thus, through at least this 2-monthsuch uncommunicated "desires" were not, in my opinion, evidence thatwould support a good-faith doubt. I did, however, give the Respondent widelatitude in exploring whether or not employees had indicated to theCompany's management, prior to February II. that they did not support theUnion. I have carefully considered these rulings and conclude they werecorrect and free from prejudicial error. See Retired Persons Pharmnacy, taNRTA-AARP Pharmacy, 210 NLRB 443.450(1974).5 Of these 57 employees, only 17 had outstanding unrevoked duesdeduction authorizations on February I 1.147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod, the employees were in a turmoil and tended togravitate toward one or the other of the two groups, even tothe extent of requesting a job transfer to so do. It is clearfrom the record that the employees were open, evenvociferous, about their respective attitudes toward theUnion and became polarized into two opposing factions ofemployees. There is no evidence that either the Respondentor the Union instigated or promoted this polarization.Rather, it appears to have come about solely because theemployees themselves, influenced no doubt by the factorsrecited above, disagreed on the question of union adher-ence. It is in this context of dissension and vigorouscampaigning on both sides of the question that most of thestatements of employees relied on by the Respondentarose.There was relevant testimony from at least two witnessesregarding the statements and attitudes of each of 48 of theemployees. The evidence relating to the sentiments of theremaining nine came from but one witness for each. Afterthe testimony of Adkins, who but for Steward Rice was thefirst unit employee witness, General Counsel requested andI granted sequestration of the witnesses. Thereafter it wasquite obvious from the statements of the employeewitnesses themselves that they had been called by theRespondent to testify without any prior preparationregarding the content of their testimony, and that theiranswers were spontaneous and unrehearsed. I also notefrom my observation of their demeanor and responses thatin some cases they were not conversant with the wordsused by counsel, were therefore somewhat confused attimes, and only gave partial answers to some of thequestions put to them because they were unable toremember on such short notice some relevant details oftheir conversations with management and others withregard to the Union. Therefore, although (with theexception of Edith Gallagher, whose assertion that shetalked to no one regarding her union desires I do not creditbecause she appeared uncertain in her testimony and Ely,Beck, and Cummins testified credibly to the contrary) theirtestimony occasionally appears confused or incomplete, Iam of the opinion from my observation of their demeanoron the stand that this was due to a very human failure ofinstant recall which does not adversely affect theircredibility except in those instances where their statementsmay appear to conflict with more detailed testimony ofother credible witnesses. Even in these latter instances Ifind the testimony of the witnesses to be complimentary,rather than contradictory, in most instances. Similarly, Ifind that the fact that other witnesses may recall statementsby an employee that the employee did not mention in hisor her testimony reflects nothing more than that theemployee's recollection failed or that he or she was notasked the appropriate question to elicit such information.Contrary to the General Counsel, I do not find that afailure of a witness to relate each and every instance inwhich he or she discussed the Union precludes otherwitnesses from testifying thereon, nor do I find that this6 Richendollar. Pinkerman, Petrey, Parker, John Palmer, Swisshelm,Justice, Maddox, McCormick, Miller, Moler. Monroe, Enid Anderson, AmyBarry, Maxine Vada Berry, Campbell, Cave, Cottrell, Engle, Opal (Smith)Angle, Hazel Farish, Gallagher. Graser, Hendricks, Hesson, Hunter,failure to fully report reflects on credibility because, as therecord shows, the witnesses simply were not asked to reporton each and every such instance. Similarly, I reject GeneralCounsel's credibility arguments insofar as they rely onconfusion of dates or semantical differences because thesealleged deficiencies in the testimony are neither sufficientto adversely affect the overall impact of the testimony norto require conclusions different from the ones I reach froma complete examination of all the evidence. Accordingly, Ihave found Cummins and Beck, both of whom wereparticularly impressive and forthright witnesses, Stampsand the other Employer supervisors, all of whom gave meno reason to believe from their demeanor that they werenot being truthful in their testimony, to be crediblewitnesses. I have carefully considered inconsistencies in thetestimony in the light of all the surrounding circumstancesand other more consistent testimony and find nothingsufficiently unacceptable to warrant any changes in myfindings hereinafter set forth.As early as the summer of 1975, and even before, someemployees began expressing their dissatisfaction with theUnion in various ways and this continued until theRespondent refused to bargain on February 11. I do notrefer to the possibility those expressions of sentiments mayhave continued after February 11 because I excluded allevidence relating to postrefusal-to-bargain events andplace no reliance thereon as a basis for my findings andconclusions herein. These statements and accompanyingacts by employees grew to a crescendo in December 1975and January. Subsequent to the Union's request forbargaining of January 12, Administrator Stamps collatedthe reports she had received from her supervisors and Beckregarding employee sentiment together with the statementsof employees made directly to her, and after examinationwith counsel of the results thereof the Respondent notifiedthe Union that it doubted its majority and filed a petitionfor election, as hereinabove recited, on the basis of anasserted belief that some 62 of the 99 unit employees nolonger wished to be represented by the Union.From my examination of the evidence, I conclude that atthe time of the refusal to bargain Stamps had receivedreports that 38 employees6(in addition to Carolyn Adkinsand Linda Farish who by their aggressive antiunioncampaigning openly indicated their desire not to berepresented by the Union), through statements that theydid not want the Union, did not want to be represented byit, did not need it, did not want any part of it, did notbelieve in it, did not like it, it was of no benefit to them, theUnion was no good, it did nothing for employees, theywere opposed to the Union, they hoped they did not get theUnion back, and similar statements of the same import,were dissatisfied. Of course each employee did not make allof these statements but the foregoing is a representativesummary of their individually expressed statements.Hubbard, Townsend, Wade, Waldron, Ware, Weaver, Williams. Larason,Luttrell. Rose, Moot, and Sheets.148 ODD FELLOWS REBEKAH HOMEIn addition, Stamps was aware that seven7employeeshad said they would quit if they had to join the Union,nineshad expressed a desire to withdraw from unionmembership, four9did not want to belong to the Union,one 10 reported that she was not a union supporter becauseshe could not afford it, and six" had said they had joinedthe Union because of fear of reprisals or because they hadbeen harassed by union adherents.'2I am convinced that the foregoing statements made byemployees with regard to their sentiments toward theUnion were spontaneous and voluntary expressions of theirhonest feelings on the matter, and were not the result ofEmployer pressure or unfair labor practices.C. Discussion and ConclusionsThe standards applicable to the determination ofwhether or not the Respondent permissibly refused tobargain are firmly established and were recently succinctlystated by the Board in Dalewood Rehabilitation Hospital,Inc. d/b/a Golden State Habilitation Convalescent Center,224 NLRB 1618 (1976), as set forth below:In Terrell Machine Company, the Board explainedthe test as follows:It is well settled that a certified union, uponexpiration of the first year following its certifica-tion, enjoys a rebuttable presumption that itsmajority representative status continues. Thispresumption is designed to promote stability incollective-bargaining relationships, without im-pairing the free choice of employees. Accordingly,once the presumption is shown to be operative, aprimafacie case is established that an employer isobligated to bargain and that its refusal to do sowould be unlawful. The prima facie case may berebutted if the employer affirmatively establisheseither (1) that at the time of the refusal the unionin fact no longer enjoyed majority representativestatus; or (2) that the employer's refusal waspredicated on a good-faith and reasonablygrounded doubt of the union's continued majori-ty status. As to the second of these, i.e., "good-faith doubt," two prerequisites for sustaining thedefense are that the asserted doubt must be basedon objective considerations and it must not havebeen advanced for the purpose of gaining time inwhich to undermine the union. [This second pointmeans, in effect, the assertion of doubt must beraised "in a context free of unfair labor practic-es."]It is also well settled that the existence of a priorcontract, lawful on its face, raises a dual presumption ofmajority -a presumption that the Union was themajority representative at the time the contract wasexecuted, and a presumption that its majority contin-T Emily Anderson, Hubbard, Larason, Luttrell, Rose, White and Wilson.I Karen Palmer, Loveless, Cnppen, Fahl (the union steward), Hines,North, Preston, Rife, and Swisshelm.9 Moot, Young, Wilcox, and Underwood.1t Robinson.ued at least through the life of the contract. Followingthe expiration of the contract, the presumption con-tinues and, though rebuttable, the burden of rebuttingit rests on the party who would do so. [Citationsomitted.]The General Counsel relies on the extant presumption ofmajority in the instant case and takes the position that theRespondent has failed to meet its burden of rebutting thepresumption. On the other hand, the Respondent contendsthat the test of good-faith doubt based on objectiveconsiderations has been met and, further, that the evidenceshows that the Union no longer in fact enjoys majorityrepresentative status.In support of its assertion of good-faith doubt theRespondent relies on cumulative factors which it enumer-ates as (1) employee turnover; (2) less than a majority ofemployees on checkoff; (3) low level of union activity; (4)union organizational efforts to secure a majority; (5) theovert sentiments of the employees; and (6) the report ofemployee antiunion sentiments to the Respondent's man-agement. Additionally, the Respondent adverts to its filingof a petition for a Board-conducted election "to preserve itsgood faith position."The Respondent concedes and I find that the 75 percentemployee turnover since the 1972 election is not, "standingalone," sufficient to support a finding of good-faith doubt.Laystrom Manufacturing Co., 151 NLRB 1482, 1484 (1965).However, it is a factor which may be considered inconjunction with other factors relied on. Taft Broadcasting,WDAF-TV, AM-FM, 201 NLRB 801, 803 (1973). Similarly,I find that the fact that less than a majority of unitemployees were on unrevoked dues checkoff does not showa loss of majority, nor does it establish a reasonably baseddoubt of that majority. Guerdon Industries, Inc., ArmorMobile Homes Division, 218 NLRB 658 (1975). I wouldnote, however, that the employees' communications to theRespondent that they wished to withdraw from unionmembership constitute more than a mere request to berelieved from checkoff and do rise to the stature of a validobjective consideration supportive of a finding of good-faith doubt of majority, Phil-Modes, Inc., and Harold Berlind/b/a Berlin Coat ManufaCturing Co., 159 NLRB 944, 959(1966); Stresskin Products Co., Division of Tool Researchand Engineering Corporation, 197 NLRB 1175, 1178 (1972).I find that item (3) which asserts a low level of unionactivity is unsupported by any reasonable quantum ofevidence and is eroded by the fact that the Union wasinstrumental, as late as January, in securing Jack Parker'sreinstatement. Further, as to (4), I do not find it unusual,but rather quite predictable, that the union should engagein increased organizational efforts to bolster its bargainingpower on the eve of the expiration of the existing collective-bargaining agreement, nor do I find this activity oraccompanying statements of union officials which areplainly directed at strengthening the Union's bargaining" Swisshelm. May, Richendollar, Moore, John Palmer, and Petrey.12 An examination of the names of employees set forth in the margin willdemonstrate that some employees made more than one of the statementsrecited above and that the total number of employees making suchstatements is 57.149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDposition to be valid bases on which to posit a good-faithdoubt of majority.It is true, as the Respondent contends in (5) and (6), thatemployees freely and openly discussed their sentimentstoward the Union and it had to be clear to the Respondentfrom the extensive and explicit postings by both factionsthat there was considerable disagreement among theemployees with regard to the Union. The testimony clearlyrevealed a pervasive atmosphere in the Home of tensionamong the employees punctuated with complaints ofharassment, statements of fear of reprisal from unionadherents, and accusations of actual reprisal visited uponpets and automobiles of employees who would not supportthe Union. Again, this aura of uneasiness and dissensioncould not have escaped the notice of the Employer, norcould the huddling together of groups of employees ofopposing views. Against this background, the Respondentwas fully justified in concluding that Adkins, Linda Farish,and the other 38 employees named in footnote 6, who invarious ways indicated their dissatisfaction with the Union,wished to repudiate the Union as their representative.The knowledge that seven employees had threatened toquit, rather than join the Union, warranted a belief thatthey did not want to be represented by the Union (Cf.Service Canvas Company, Inc., 198 NLRB 88 (1972)(Kolesnick)), and the expressions of a desire to withdrawfrom union membership by nine employees which werecommunicated to the Employer, in an atmosphere free ofEmployer coercion, gave rise to a reasonable conclusion bythe Respondent that they did not want union representa-tion, Phil-Modes, Inc., supra. Further, the statements byfour that they did not want to join the Union, while notconclusive of their desires, absent some other explanationof the reason why, might well give the Respondentreasonable cause to doubt they were favorably inclinedtoward union representation. I discount reliance on thereport that Robinson did not support the Union becauseshe couldn't afford it as a valid objective considerationbecause on its face it would appear that Robinson mightwell support the Union if she could afford it. As to thoseemployees who stated they had joined the Union becauseof harassment or fear of reprisals, the Respondent couldfairly conclude that their support of the Union was limitedto coerced membership and that the fact they joined underpressure implied a resistance to union representation thatwas overcome only by fear, whether such fear was wellfounded or not. Thus, the Respondent had reports that 5613 See Stresskin Products Co., supra at 1178-79, for Administrative LawJudge Wilson's perceptive discussion of the difference between a good-faith"doubt" and "certitude."unit employees (excluding Robinson) had indicated theirdissatisfaction with the Union in various ways.Although there may be weaknesses in some of the factorsrelied on by the Respondent, when considered individually,I am of the opinion, as the Respondent contends, that aconsideration of the evidence in its entirety establishes thatthe Respondent had sufficient objective grounds uponwhich to reasonably conclude that there was a seriousdoubt of the Union's majority status,i3and that such doubtarose in a context free of unfair labor practices or anyevidence of bad faith by the Employer.14In so finding I donot rely on the filing of an RM petition by the Respondent,which the Respondent attempts to equate with an RDpetition filed by employees, because the filing of a petitionfor election by an employer is not necessarily indicative ofemployee support thereof, whereas a petition filed byemployees requires a showing by the employees themselvesthat they do not wish to be represented by a given union.Although I find that the Respondent had a "good-faithand reasonably grounded doubt of the union's continuedmajority status" when it refused to bargain with the Unionon February 11, 1 cannot, as the Respondent urges I do, onthe basis of the evidence before me, find that the Union didnot in fact enjoy majority status on February 11, eventhough the Union's stated proof of majority consists onlyof the dues-checkoff list which is suspect in view of theattempts and reported desires of employees listed thereonto withdraw from membership, nor need I do so in view ofmy finding that the Respondent had a good-faith doubtwarranting the refusal to bargain.Having considered all the evidence and the arguments ofthe parties, I conclude that the Respondent had reasonablegrounds to believe that the Union no longer enjoyedmajority status. Accordingly, I conclude that the Respon-dent did not violate Section 8(aX5) or (1) of the Act asalleged in the complaint, and make the following:CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of the Act.2. The Union is a labor organization within themeaning of the Act.3. General Counsel has not established by a preponder-ance of the evidence that the Respondent has violated theAct as alleged in the complaint.[Recommended Order for dismissal omitted from publi-cation.]14 Taft Broadcasting, supra.150